Exhibit 10.39

[g2017021622363981320042.jpg]

60 Leveroni Court

Novato, CA 94949

Tel: 415-483-8800

 

August 3, 2015

 

 

Jayson Dallas

 

Re: Addendum to Offer of Employment dated April 27, 2015

 

Dear Jayson,

 

This addendum will supersede the equity grant section of the previously signed
offer of employment dated April 27, 2015.  The Company has increased your
original option grant of 75,000 to 90,000 effective with the commencement of
your employment with Ultragenyx.

 

Equity Grants

 

Subject to the approval of the Compensation Committee, you will receive an
option to purchase up to an aggregate of 90,000 shares of the Company’s Common
Stock (the “Option”) pursuant to the Company’s 2014 Incentive Plan (the “Plan”).
The exercise price of the Option will be equal to the closing price per share of
Common Stock on the date of grant.

 

The Option will vest and become exercisable as follows: 1/4th of the shares
initially subject to the Option shall vest and become exercisable on the first
(1st) anniversary of the first day of your employment with the Company, and
thereafter 1/48th of the shares initially subject to the Option shall vest and
become exercisable each month until the Option is fully vested, in each case
subject to your continued employment by the Company (or its subsidiaries).  The
Option shall be governed by the Company’s standard form of stock option
agreements and the Plan.

Subject to the approval of the Compensation Committee, you will also receive a
grant of 10,000 restricted stock units (the “RSUs”) pursuant to the Plan.  The
RSUs will vest annually over a four-year period from the date of grant (i.e.,
25% of the RSUs shall vest and become exercisable on each anniversary of the
date of grant during the four-year period), in each case subject to your
continued employment by the Company (or its consolidated subsidiaries).  The
RSUs shall be governed by the Company’s standard form of restricted stock unit
agreement and the Plan.

 

 

www.ultragenyx.com

Turning good science into great medicine

1

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event that (i) the Company consummates a
Covered Transaction (as defined in the Plan), (ii) on the date such Covered
Transaction is consummated you are employed by the Company (or its subsidiaries)
and (iii) within 12 months after the date such Covered Transaction is
consummated your employment by the Company (or its successor or subsidiaries) is
terminated without Cause (as defined below) or you resign such employment due to
a Constructive Termination (as defined below), then provided such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), in addition to the severance benefits set forth
below, the vesting of any equity-based compensation awards granted to you in
connection with your employment shall accelerate with respect to 100% of the
then-unvested shares then subject to such awards.  

 

“At Will” Employment

 

Employment with the Company is “at-will”.  This means that it is not for any
specified period of time and can be terminated by you or by the Company at any
time, with or without advance notice, and for any or no particular reason or
Cause.  It also means that your job duties, title, responsibilities, reporting
level, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed at any time, with or without notice in the sole
discretion of the Company.  This “at-will” nature of your employment shall
remain unchanged during your tenure as an employee, and can only be changed by
an express written agreement that is signed by you and by the Company’s CEO.

 

Warm Regards,

 

/s/ Emil Kakkis

 

Emil D. Kakkis, M.D., Ph.D.

Chief Executive Officer

 

I accept the above offer:

 

Signature:

/s/ Jayson Dallas

Dated: August 5, 2015

 

 

 

Print Name:

J. Dallas

 

 

 

www.ultragenyx.com

2

 